Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of N.J., a Child                       Appeal from the 123rd District Court of
                                                       Panola County, Texas (Tr. Ct. No. 2016-
No. 06-21-00026-CV                                     134). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
                                                       Justice Burgess participating.

        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.
                                                       RENDERED NOVEMBER 1, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk